DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to preliminary amendment filed on July 1, 2019 in which claims 1-10 are canceled and claims 11-20 are pending in the application.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 11-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
 	Claims 11 and 18 are directed toward method of processing and updating digital map.  Therefore, it can be seen that they fall within one of the four statutory categories 
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 11 and 18 are directed toward the abstract idea of updating a digital map, which is done via mental process.
 	With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
 	It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.   There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
 	Since the abstract idea in Applicant’s claims 11 and 18 are implemented on a computer and there are no further limitations or structural elements that go beyond the computer it can clearly be seen that the abstract idea of comparing the detected pieces of surroundings information to pieces of surroundings information which are stored on the digital map and navigating the vehicle along a first route, whose most recently carried out comparison of the pieces of surroundings information dates back the longest as compared to at least one further optional route.is merely implemented on a computer.  The claim is related to a method for updating a digital map, without however carrying out and updating step. There is no end result, thus, there is no integration of the abstract idea into a practical application,
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
 	Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  Thus, since claims 11 and 18 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
 	Dependent claims 12-17 and 19 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, 12-17 and 19 are also rejected under 35 USC 101.
 	It is suggest that the applicant amend the independent claims by incorporating the limitations of claims 2 and 7 into them to overcome the rejections.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claim 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stahlin (US 2011/0125401 A1) in view of Shimizu et al. (US 2013/0345977 A1).
In regard to claim 11, Stahlin discloses a method for updating a digital map for locating a motor vehicle, comprising:
detecting pieces of surroundings information by a vehicle located on the digital map for updating the digital map (see at least [0038]-[0040]);
comparing the detected pieces of surroundings information to pieces of surroundings information which are stored on the digital map (see at least [0038]-[0040]); and
navigating the vehicle along a first route (see at least [0038]-[0040]), 
Stahlin does not explicitly disclose navigating the vehicle along a first route  whose most recently carried out comparison of the pieces of surroundings information dates back the longest as compared to at least one further optional route.
Shimizu et al. discloses the above limitation (see at least [0014], [0040], [0060]-[0062], [0104]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Stahlin with the disclosure of Shimizu et al. because such modification would provide a map updating system which enables users requiring road information to obtain the required road information on a priority basis.
In regard to claim 12, Stahlin discloses wherein the first route is ascertained as a function of the updated information which is stored on the digital map and which is assigned to the pieces of surroundings information (see at least [0056], [0034]-[0040]).

In regard to claim 13, the combination of Stahlin and Shimizu et al. discloses wherein the first route and the at least one further optional route include a shared destination (see Shimizu et al. [0014, [0040], [0041]).

In regard to claim 14, the combination of Stahlin and Shimizu et al. discloses wherein the first route and the at least one further optional route run at least partially along traffic lanes which are situated next to one another and which are separated by roadway markings or which are separated spatially from one another (see Shimizu et al. [0043], [0062]).

In regard to claim 15, the combination of Stahlin and Shimizu et al. discloses wherein the first route and the at least one further route intersect and/or run on top of each other in sections (see Shimizu et al. [0043], [0062]).

In regard to claim 16, Stahlin discloses wherein the pieces of surroundings information represent location information of detected surroundings objects and/or information about a type of the detected surroundings objects (see at least [0039], [0058]-[0068]). 
In regard to claim 17, Stahlin discloses wherein as a function of the comparison between the detected and the stored surroundings information, the stored surroundings information is updated on the digital map (see at least [0010]-[0013], [0038]-[0040], [0059]-[0068]).

Claims 18-20, recite substantially the same limitations as claims 11 and 17.  As such, claims 18-20 are rejected for substantially the same reasons given above for claims 11 and 17and are incorporated herein.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661